ORDER CONCERNING COURT TECHNOLOGY OBJECTIVES, INITIA- ■ TIVES, AND PROJECTS

Technological advances provide significant opportunities for the Indiana Supreme Court to further important objectives and initiatives for the benefit and encouragement of public safety, open courts, efficient administration of cases and court operations, preservation of court records, and instant interchange of information among courts, the public, and various governmental agencies. The Supreme Court is presently undertaking numerous projects to utilize modern technology to better serve Indiana citizens in various core judicial functions. Those projects provide all Indiana citizens with significantly improved public safety, access to courts, and efficiency in the operation of courts throughout Indiana. Among those projects are the development and implementation of state-wide standardized case management and data sharing in Indiana’s trial and appellate courts, development and implementation of electronic filing for trial and appellate courts, and development, implementation, and maintenance of an ever-expanding number of applications for the exchange of data among courts, law-enforcement agencies, various other governmental entities, and the public. Such projects are currently spearheaded by various agencies and committees of the Supreme Court, which, itself, bears responsibility under the Indiana Constitution to oversee the projects as part of the Court’s supervision of the exercise of jurisdiction by all courts in the State as directed by Article 7, § 4 of the Constitution of the State of Indiana.
IT IS NOW THEREFORE ORDERED that the supervision and oversight of court technology objectives, initiatives, and projects be consolidated under the authority of the Indiana Supreme Court, including administration of all functions heretofore performed by the Judicial Technology and Automation Committee, the e-filing project, and appellate court technology ad hoc committees. The Court now appoints Supreme Court Justice Steven David and Court of Appeals Judge Paul Mathias to lead this integrated court technology effort on behalf of the Supreme Court, with Justice David also serving as the chair of the Judicial Technology Oversight Committee, pursuant to Indiana Code § 33-23-17-8. Justice Mark Massa will serve as the chair of the Supreme Court’s Records Management Committee.
The Clerks of the Circuit and Superior Courts are directed to bring this Order to the attention of all judges (including any town, city, or municipal court judges) within their respective counties and to post this Order for examination by the Bar and general public.
All Justices concur.